Case 3:21-mj-00632-JLB Document 1 Filed 02/18/21 PageID.1 Page 1 of 13




                                                  '21 MJ0632




      18
      s
Case 3:21-mj-00632-JLB Document 1 Filed 02/18/21 PageID.2 Page 2 of 13
Case 3:21-mj-00632-JLB Document 1 Filed 02/18/21 PageID.3 Page 3 of 13
Case 3:21-mj-00632-JLB Document 1 Filed 02/18/21 PageID.4 Page 4 of 13
Case 3:21-mj-00632-JLB Document 1 Filed 02/18/21 PageID.5 Page 5 of 13
Case 3:21-mj-00632-JLB Document 1 Filed 02/18/21 PageID.6 Page 6 of 13
Case 3:21-mj-00632-JLB Document 1 Filed 02/18/21 PageID.7 Page 7 of 13
Case 3:21-mj-00632-JLB Document 1 Filed 02/18/21 PageID.8 Page 8 of 13
Case 3:21-mj-00632-JLB Document 1 Filed 02/18/21 PageID.9 Page 9 of 13
Case 3:21-mj-00632-JLB Document 1 Filed 02/18/21 PageID.10 Page 10 of 13
Case 3:21-mj-00632-JLB Document 1 Filed 02/18/21 PageID.11 Page 11 of 13




                     18th
                     xx
Case 3:21-mj-00632-JLB Document 1 Filed 02/18/21 PageID.12 Page 12 of 13
Case 3:21-mj-00632-JLB Document 1 Filed 02/18/21 PageID.13 Page 13 of 13
